TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00344-CR


NO. 03-99-00345-CR


NO. 03-99-00346-CR







Louis Garza, Jr., Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT


NOS. 6912, 6913 & 6914, HONORABLE C. W. DUNCAN, JR., JUDGE PRESIDING






PER CURIAM

Appellant Louis Garza, Jr., pleaded guilty to three indictments accusing him of
delivering more than one fourth ounce of marihuana.  See Tex. Health & Safety Code Ann.
§ 481.120(a), (b)(3) (West Supp. 1999).  The district court adjudged appellant guilty of these
offenses after accepting the pleas and appellant's judicial confessions, which included the
acknowledgment of two previous felony convictions.  Pursuant to a plea bargain, the court
assessed punishment in each cause at imprisonment for fourteen years.  See Tex. Penal Code Ann.
§ 12.42(a)(2) (West Supp. 1999).

The clerk's record in each cause contains a written waiver of appeal signed by
appellant, his attorney, and the trial judge.  Each reflects a knowing and voluntary waiver of the
right to appeal, and was signed on the day sentence was imposed in open court.  A defendant who
knowingly and intelligently waives his right to appeal may not thereafter appeal without the
consent of the trial court.  Ex parte Dickey, 543 S.W.2d 99 (Tex. Crim. App. 1976); see also
Hurd v. State, 548 S.W.2d 388 (Tex. Crim. App. 1977); Reed v. State, 516 S.W.2d 680 (Tex.
Crim. App. 1974).  There is nothing in the record to indicate that appellant sought or obtained the
permission of the trial court to pursue these appeals.

The appeals are dismissed.


Before Justices Jones, B. A. Smith and Yeakel

Dismissed for Want of Jurisdiction

Filed:   July 15, 1999

Do Not Publish